FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                     UNITED STATES COURT OF APPEALS December 14, 2017
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT                         Clerk of Court


TYRONE HURT,

               Plaintiff - Appellant,

and
                                                        No. 17-6138
AFRICAN AMERICANS,
                                                  D.C. No. 5:17-CV-00477-R
                                                        (W.D. Okla.)
               Plaintiff,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

adjudication of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Tyrone Hurt appeals the district court’s dismissal of the

complaint he filed pursuant to 42 U.S.C. § 1981. The complaint was dismissed

without prejudice when Hurt failed to comply with the district court’s order to file

a legible amended complaint clarifying the claims being asserted. Hurt’s

appellate brief, like his complaint, is nearly illegible. It focuses on Hurt’s request

to proceed in forma pauperis and contains no clear argument as to why the district

court’s judgment should be reversed.

      Having reviewed the record and Hurt’s appellate filings, this court

concludes Hurt’s appeal is “without merit in that it lacks an arguable basis in

either law or fact.” Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002).

We, thus, dismiss the appeal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). See Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005) (noting § 1915 applies to all litigants seeking to proceed in forma

pauperis). We also deny Hurt’s motion to proceed in forma pauperis and remind

him of his responsibility to make immediate payment of any unpaid balance of the

appellate filing fee.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -2-